DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    JOHN ENNIS a/k/a SOL ADONI,
                             Appellant,

                                     v.

WEST LAKE VILLAGE HOMEOWNERS' ASSOCIATION INC., MICHAEL
    FRANZ, CITY OF HOLLYWOOD, SCOTTSDALE INSURANCE
      COMPANY, and NATIONWIDE INSURANCE COMPANY,
                        Appellees.

                               No. 4D21-2695

                           [October 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin Singer, Judge; L.T. Case No. CACE20-
005089.

   John Ennis a/k/a Sol Adoni, Oakland Park, pro se.

  Sanaz Alempour of Cole, Scott & Kissane, P.A., Plantation, for appellees
West Lake Village Homeowners' Association, Inc. and Michael Franz.

    John Wien, Office of the City Attorney, City of Hollywood, Hollywood,
for appellee City of Hollywood.

  Ronald L. Kammer of Hinshaw & Culbertson LLP, Coral Gables, for
appellees Scottsdale Insurance Company and Nationwide Insurance
Company.

PER CURIAM.

   Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.